DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 4, 7, 8, 10, 13 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 7, 8, 10, 13 and 16 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 8 and 10, the primary reason for allowance is the inclusion of "streaming the determined application and transmitting a user interface (UI) corresponding to the instance of the determined application to the user device when the instance of the determined application is activated and activating the HOSI corresponding to the determined application, calling another instance of the OS corresponding to the determined application, streaming the determined application and transmitting the user interface (UI) to the user device when the instance of the determined application is deactivated; receiving a request for data sharing between the executed application corresponding to the received request and another application from the device determining, according to the received request for data sharing, memory path information of a memory storing data generated by the executed 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196